        Case 1:15-cr-00804-JSR Document 105 Filed 02/11/21 Page 1 of 1




VIA OVERNIGHT MAIL
Hon. Kevin N. Fox
United States Magistrate Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                                                  February 11, 2021


                           USA v. Hassan Khan, 15 CR 804; 20 CV 945

Your Honor:

        Please find enclosed a binder of the joint set of hearing exhibits in the above-captioned
matter. I also include a flash-drive with electronic versions of all the exhibits.
.
                                                   Respectfully submitted,



                                                          /s/

                                                  JaneAnne Murray

cc: AUSA Alex Rossmiller (w/o encs.)
Encs.




Flour Exchange Building | 310 South Fourth Avenue | Suite 5010 | Minneapolis | Minnesota 55415
                    612.339.5160 (w) | 866.259-7819 (f) | jm@mlawllc.com

                                          www.mlawllc.com
